DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanlon et al. (US 2011/0264133).

Regarding claim 1, Hanlon teaches an introducer sheath (introducer sheath 100) for providing vascular access in a body of a patient (Figure 24), comprising: a tubular body (Figure 18) having a proximal end (proximal end 120) and a distal end (distal end 106), the distal end being configured to be inserted into a vessel of the patient (Figure 24) to allow a medical device (aspiration catheter 166) to be inserted from the proximal end through the tubular body out of the distal end into the vessel of the patient (Figures 27-28), wherein the tubular body includes a recoil section (compliant neck 102) that has a radial compressibility which is higher than a 

Regarding claim 2, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) is arranged closer to the proximal end than to the distal end of the tubular body (Figure 18).

Regarding claim 3, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a proximal end (proximal end 112) and a distal end (transition point 114), wherein the distal end of the recoil section is spaced apart from the distal end of the tubular body (distal end 106) and the proximal end of the recoil section is spaced apart from the proximal end of the tubular body (proximal end 120; Figure 18).

Regarding claim 4, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) extends from the proximal end of the tubular body (proximal end 120) towards the distal end of the tubular body (distal end 106; Figure 18).

Regarding claim 6, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) extends in a circumferential direction of the tubular body uniformly around the tubular body (Figure 18).

wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 10, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section consists of the same material as a rest of the tubular body (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene” [0099]).

Regarding claim 11, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section has a wall thickness that is substantially equal to a wall thickness of a rest of the tubular body (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099]).

Regarding claim 12, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) is made of a material having a rigidity that is less than a rigidity of a material of a rest of the tubular body (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “The wire 116 supports the compliant material, maintaining the bell portion 104 in its expanded shape when the sheath 100 is unstressed. The wire 116 comprises a material that is flexible but incompressible.” [0102]).

Regarding claim 13, Hanlon teaches an introducer set (Figure 28), comprising: an introducer sheath (introducer sheath 100) and a medical device (aspiration catheter 166), 

Regarding claim 14, Hanlon teaches a method of providing vascular access in a body of a patient (Figures 21-24 and 27-34), comprising: placing an introducer sheath (introducer sheath 100) through a puncture site (percutaneous access site 156) into a vessel of the patient (vasculature 154; Figures 21-24), the introducer sheath comprising: a tubular body (sheath 100; Figure 18) having a proximal end (proximal end 120) and a distal end (distal end 106), the distal end being configured to be inserted into a vessel of the patient (Figure 24) to allow a medical device (aspiration catheter 166) to be inserted from the proximal end through the tubular body out of the distal end into the vessel of the patient (“With reference to FIGS. 27 and 28, the aspiration catheter 166 is introduced into the vasculature 154 through the introducer sheath 100” [0123]), wherein the tubular body includes a recoil section (compliant neck portion 102) that has a radial compressibility which is higher than the radial compressibility of at least a portion of the tubular body that is distal to the recoil section (“the compliant nature of the neck portion 102 promotes hemostasis at the puncture site 156 by allowing the elastic skin 158 to collapse around the puncture” [0113]; “The wire 116 supports the compliant material, maintaining the bell portion 104 in its expanded shape when the sheath 100 is unstressed. The wire 116 comprises a material that is flexible but incompressible.” [0102]; Figure 24); and placing the introducer sheath in the vessel of the patient such that the recoil section (neck portion 102) extends across the puncture site (Figure 24).

Regarding claim 15, Hanlon teaches the method of claim 14, further comprising: dilating the puncture site by means of the medical device or by a dilator (deployment apparatus 142 

Regarding claim 16, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) extends in a longitudinal direction of the tubular body only in an area of the tubular body that is configured to be placed in a region of a puncture site of the vessel of the patient (percutaneous access site 156; Figure 24).

Regarding claim 17, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness (d) of 0.2 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 18, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness (d) of 0.15 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 19, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness (d) of 0.1 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Patterson et al. (USPN 6648854).
Regarding claim 5, Hanlon teaches the introducer sheath of claim 1, wherein the recoil section has a proximal end (proximal end 112) and a distal end (transition point 114). Hanlon fails to explicitly teach at least one of the proximal end and the distal end is marked with a radiopaque material. Patterson teaches a sheath (shaft 12) for providing vascular access, the sheath having a compliant section (balloon 16) having a proximal end and a distal end (Figure 1), wherein the proximal end and the distal end is marked with a radiopaque material (radiopaque marker bands 28; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal and . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Schulting (US 2012/0078232).
Regarding claim 7, Hanlon teaches the introducer sheath of claim 1. Hanlon fails to explicitly teach a wall thickness (d) of the recoil section is smaller than a wall thickness (D) of a portion of the tubular body distally adjacent to the recoil section. Schulting teaches an introducer sheath (support catheter 105) comprising a tubular body having a proximal end and a distal end (Figures 8 and 9), the introducer sheath further comprising recoil section (displaceable catheter wall portion 108) having a wall thickness (d) smaller than a wall thickness (D) of a portion of the tubular body distally adjacent to the recoil section (Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the recoil section of Hanlon to have a wall thickness smaller than a wall thickness of the portion of the tubular body distally adjacent to the recoil section based on the teachings of Schulting to ensure that the recoil section has the flexibility sufficient to be compressed more easily than the rest of the tubular body while still maintaining its ability of spring back to its original shape when an exterior force is removed (Schulting [0054-0055]). 

Regarding claim 8, Hanlon teaches the introducer sheath of claim 1. Hanlon fails to explicitly teach a wall thickness (d) of the recoil section is smaller than a wall thickness (D) of a rest of the tubular body. Schulting teaches an introducer sheath (support catheter 105) comprising a tubular body (Figures 8 and 9), the introducer sheath further comprising recoil section (displaceable catheter wall portion 108) having a wall thickness (d) smaller than a wall . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Toellner (US 2013/0085318). 
Regarding claim 20, Hanlon teaches the introducer set of claim 13. Hanlon fails to explicitly teach the medical device further comprises an intravascular blood pump arranged at a distal end of the catheter. Toellner teaches an introducer set (system 100) comprising an introducer sheath (first sheath 10) configured for introducing a medical device (system 200 comprising pump 30’ and shaft catheter 32), the medical device comprising a catheter (shaft catheter 32) having intravascular blood pump (pump 30’) arranged at its distal end (Figure 9). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter medical device of Hanlon to have an intravascular blood pump arranged at a distal end of the catheter based on the teachings of Toellner to facilitate introduction of the blood pump into the left vertical to assist the functioning of the heart (Toellner [0065]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783